Title: To James Madison from Antonio Álvarez de Jonte and Others, 21 July 1813
From: Jonte, Antonio Álvarez de
To: Madison, James


Sir
Fortress of Buenos Ayres. July 21. 1813.
Since the voice of Liberty has resounded throughout the extensive Territories of Rio de la Plata, men accustomed to calculate events, justly flattered themsel⟨ves⟩ that the great People of the United States of America, would never be indifferent to the emancipation and prospe⟨rity⟩ of these Colonies. Engaged in the same career which wa⟨s⟩ so gloriously terminated by Yourselves, the identity of interests and reciprocity of relations being naturally cemented, give grounds to hope for your early protection, more especially as the other powers are almost exclusively occupied in the ruinous Continental War, each of which supports in its turn, and under distinct form⟨s⟩ European tyranny and ambition.
Unfortunately the vacillations and uncertain⟨ty⟩ the unavoidable accompaniment of a transition from on⟨e⟩ form of government to another, in a People who hav⟨e⟩ been for a long time enslaved, have equally operated in these Provinces and prevented them from pursuing the proper course for the establishment of direct relations with Your Government, to which a new obstacle has been added, by the recent rupture between the U. States and England, which may embarrass and frustrate the best intentions.
But at length the Love of Liberty, surmounts all obstacles, has triumphed over its Enemies, and after a constant series of victories, has substituted good order, which will ensure the result of our glorious Revolution. The Constituted assembly of the United Provinces of Rio de la Plata, and the Executive Power being founded on a basis no less firm than liberal, and every thing conspiring to the maintenance of the great cause, which Deity supports against the impious doctrine of those who advocate a submission to the Prescription and exclusive interests of Kings, will finish their great work by a Declaration of the Independence of this Hemisphere.
Under such fortunate circumstances this Government has the Honour to felicitate Your Excellency on your Installation, and to tender thro’ Your Excy, to The Honourable The American Congress, its most high respect and sentiments of friendship.
The dispositions arising from an analogy of political principles, and the indubitable characters of a National sympathy, ought to open the road to a fraternal alliance, which should unite forever the North and South Americans, by adopting in the Congress of the United-States and the Constituted Assembly of the United-Provinces of Rio de la Plata, the basis of social beneficence in all its extent, in order to demonstrate by its effects, that between the Governments of the two Americas, there does not exist those fatal distinctions which separate political morality, nor those artificial manœuvres which deform the Cabinets of the Old World. I pray Your Excellency to accept assurances of the high consideration of this Government.


(Signed) Nics. Rodriguez Fería.
(Signed) M. A. X. Tomé. Joseph Julian Perez.
(Signed) Manuel Moreno
Secretary ad-interim


